United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 29, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-10540



     MIGLENA ANGEL,


                                           Plaintiff-Appellant,


          versus


     THE BOEING COMPANY RETIREE HEALTH
     AND WELFARE BENEFIT PLAN,

                                           Defendant-Appellee.



           Appeal from the United States District Court
                for the Northern District of Texas



Before GARWOOD, SMITH and DEMOSS, Circuit Judges.

PER CURIAM:*

     Having considered the oral argument of counsel, the briefs of

the parties, and the pertinent portions of the record, we affirm

the judgment of the district court essentially for the reasons

stated in its April 11, 2006 memorandum opinion.

                             AFFIRMED.



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.